Cockrell, J.
This is a writ of error to a judgment remanding to custody the plaintiff in error, who upon habeas corpus sought to test the constitutionality of the statute covering the offense of which he was charged.
The sole point presented is whether the title to the Act, Chapter 6183, Laws of 1913, being “An Act to Provide Punishment for the Desertion of Wife and Child or Children, or Wife when there is no Child, and for the Desertion of Child or Children” be not too restrictive to embrace within its scope a provision in the body of the act punishing the withholding of means of support from these dependents.
*22This contention attaches too narrow a meaning to the word “desertion” as confined solely to physical separation. See Rector v. Rector, 78 N. J. Eq 386, 79 Atl. Rep. 295. Moreover, this statute is amendatory of Section 3569 of the General Statutes, entitled “Desertion of Wife and Children,” which also included withholding the means of support as a sub-division of the crime.
We must assume that the Legislature is familiar with the previous legislation it is amending, and that no one can be supposed to have been misled or lulled to indifference by a title, directed so pointedly to the former legislation.
Even without the aid of the former legislation on the subject, no decision by this court would be authority for so narrow a construction as the one now contended. The case of Ex parte Knight, 52 Fla. 144, 41 South. Rep. 786, is chiefly relied on. We there decided that the punishment for removing turpentine from a tree after it had been cut was not within the purview of our act purporting to penalize only the cutting and removal of timber The word desertion conveys the idea of neglect of a duty. I desert a friend, not merely by leaving his presence, but by failing to perform a service for him that he had a reasonable right to expect of me, and a man may be said to desert his family if he withholds from it the means necessary to its support. We cannot say that withholding the means of support from a wife or child is not: fairly and reasonably included in the concept of desertion of wife and child or children.
Judgment affirmed.
Taylor, G. J., and Shackleford, Whitfield and Ellis. JJ., concur.